Citation Nr: 1146668	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss prior to July 12, 2010.  

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss as of July 12, 2010.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In an April 2006 decision, the RO denied the Veteran's claim of entitlement to service connection for a back disability and his claim of entitlement to service connection for right ear hearing loss.  The RO granted his claim of entitlement to service connection for left ear hearing loss and assigned him a noncompensable disability rating, effective June 27, 2005.  In a January 2011 decision, the RO granted service connection for right ear hearing loss and recharacterized the Veteran's service-connected hearing loss disability as bilateral hearing loss.  The RO then assigned the Veteran's bilateral hearing loss disability a 10 percent disability rating, effective July 12, 2010.  

In his April 2007 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Board Veterans Law Judge (VLJ) at his local VA office.  However, in a September 2011 response to an RO letter regarding his hearing options, he indicated that he would like to withdraw his hearing request.  Similarly, in April 2007, the Veteran submitted a request for a hearing before a Decision Review Officer (DRO).  However, before that hearing could be held as scheduled, on November 8, 2010, the Veteran submitted an October 2010 statement indicating that he would like to cancel his scheduled hearing.  Therefore, the Board considers that the respective requests for hearings before a DRO and before a Board VLJ have been duly withdrawn by the Veteran.  See 38 C.F.R. § 20.704(e) (2011).  Therefore this case is ready for appellate review.


FINDINGS OF FACT

1.  VA audiometric test results from April 2006 reveal that the Veteran had level I hearing loss for the right ear and level II hearing loss for the left ear.


2.  VA audiometric test results from July 2010 reveal that the Veteran had level III hearing loss for the right ear and level IV hearing loss for the left ear.

3.  The evidence of record does not demonstrate that the Veteran's current back disability is etiologically related to active service.


CONCLUSIONS OF LAW

1.  Prior to July 12, 2010, the criteria for an initial compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2011).

2.  As of July 12, 2010, the criteria for an initial disability rating in excess of 10 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2011).

3.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's service connection claim, he has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in July 2005 informed the Veteran of all elements required by 38 C.F.R. § 3.159(b).  In light of the denial of his service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

The Veteran's increased rating claims arise from his disagreement with the initial ratings assigned following the grant of service connection for bilateral hearing loss.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty to notify has been met to the extent necessary.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA treatment records, and has provided him with multiple VA examinations.  The RO additionally made multiple attempts to obtain treatment records from Tripler Army Medical Center, but was notified that no records were found for the Veteran.  The Veteran has not indicated that there are other outstanding treatment records he wished VA to obtain.  

With respect to his increased rating claims, the Board notes that the evidence of record, including the April 2006 and July 2010 VA examination reports and the VA treatment records, adequately describes the levels of disability of the Veteran's bilateral hearing loss throughout the appellate period.  As such, the Board finds that no prejudice results to the Veteran in adjudicating these claims on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected disability.  Additionally, the VA treatment records, together with the April 2007 and July 2010 VA examination reports, adequately describe the functional effects caused by the Veteran's hearing, as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, VA's duty to provide a thorough and contemporaneous VA examination has been met in this case.

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Ratings for Bilateral Hearing Loss

The Veteran contends that the symptoms associated with his service-connected bilateral hearing loss are meritorious of a compensable disability rating prior to July 12, 2010, and of a disability rating in excess of 10 percent as of that date.  He has indicated that his impaired hearing has interfered with his basic communication needs, especially with respect to his employment.  

	A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing, using the Maryland CNC test, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

	B.  Analysis

The Veteran was afforded a VA audiological examination in April 2006, subsequent to filing his initial claim of entitlement to service connection for bilateral hearing loss.  The Veteran related to the examiner that his hearing loss had been especially notable over the previous five years.  He indicated that his greatest difficulty was with understanding conversational speech.  The results of audiometric testing performed during the examination are as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
65
LEFT
20
20
20
45
90

The average pure tone threshold in the Veteran's right ear was 32.5 decibels, and the average pure tone threshold in the Veteran's left ear was 43.75 decibels.  On the Maryland CNC test, the Veteran received a score of 94 percent for the right ear and a score of 90 percent for the left ear for word recognition.  These results equate to an assignment of level I for the right ear and level II for the left ear, which merits a noncompensable rating using Table VI.  

The Veteran was later afforded his most recent VA audiological examination in July 2010.  Results of audiometric testing performed during that examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
80
LEFT
25
25
30
50
95

The average pure tone threshold in the Veteran's right ear was 42.5 decibels, and the average pure tone threshold in the Veteran's left ear was 50 decibels.  On the Maryland CNC test, the Veteran received a score of 82 percent for the right ear and a score of 76 percent for the left ear for word recognition.  These results equate to an assignment of level IV hearing loss for the Veteran's left ear and level III hearing loss for his right ear, which merits a 10 percent rating upon application of Table VI.  In the examination report, the examiner indicated that the Veteran's hearing loss had significant effects on his occupation, because of his difficulty hearing.  

Considering all of the evidence of record, the Veteran is not entitled to a schedular compensable rating for bilateral hearing loss prior to July 12, 2010, as there is no evidence of record suggesting that his hearing loss was at a compensable level until the July 2010 VA audiological examination.  Further, he is not entitled to a rating in excess of 10 percent as of July 12, 2010, as revealed by the results of the audiological examination completed on that day.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's increased rating claims, that doctrine is not applicable.  See Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

Additionally, the Board acknowledges the Veteran's lay testimony and the reports of the April 2007 and July 2010 VA examiners regarding his difficulty understanding conversational speech, especially with respect to his former employment, and the significant effects that this has had on his occupation.  The Board additionally acknowledges that the Veteran is competent to testify to his hearing loss symptoms.  Nevertheless, the rating criteria for hearing loss contemplate some degree of functional difficulty due to demonstrable hearing loss in the hearing levels that are assigned a noncompensable or 10 percent rating.  Furthermore, the rating schedule for hearing loss relies primarily on the application of objective test data.  See 38 C.F.R. §§ 4.85, 4.86 (2011); Martinak, 21 Vet. App. at 455.  Therefore, while the Board has taken the Veteran's competent lay testimony into consideration, his described symptomatology does not alter the Board's rating assignments.

C.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2011).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing conversation) are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  As discussed above, the levels of hearing loss that correspond to noncompensable and 10 percent disability ratings contemplate differing degrees of hearing loss with corresponding difficulty in hearing in particular situations, and therefore are the sort of symptoms associated with mild to moderate hearing loss.  For these reasons, referral for consideration of an extraschedular rating is not warranted.

III.  Service Connection for a Back Disability

The Veteran contends that he has a back disability as a result of the rigorous duties, especially the wearing of heavy equipment during long periods, performed during his active service.  He contends that he experienced back pain during his active service and that his pain continued to affect him through the years.  

	A.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	B.  Analysis

With respect to the first required element to establish service connection, current disability, the Veteran was afforded a VA spine examination in January 2011.  X-rays taken of the Veteran's lumbar spine revealed minimal anterior hypertrophic spondylosis at L3 and L4.  Upon concluding the examination, the VA examiner diagnosed him with lumbar spine spondylosis, L3-L4, with no radiculopathy and no functional limitation.  Based on this diagnosis, the Board finds that the Veteran has a currently diagnosed back disability, and that the first required element to establish service connection has been met.  See Shedden/Caluza, supra.  

With respect to the second required element to establish service connection, in-service disease or injury, a thorough review of the Veteran's STRs reveals that he complained of experiencing back pain for a few hours during a medical consultation in May 1972.  He was assessed as having a muscle strain.  There is no other indication from the Veteran's STRs that he suffered from back pain or a back disability during his active service.  In a July 2005 statement, however, the Veteran contended that he suffered from back pain while stationed in Hawaii in 1974.  He further contended that he received treatment for his back pain on multiple occasions at Tripler Army Hospital in Hawaii.  He reported that he was first told that he had inflammation of the prostate gland.  Later, he was told that he had inflammation of the testes.  He reported that treatment for these conditions, however, did not alleviate his back pain.  

With respect to the Veteran's contention that he received treatment for back pain at Tripler Army Hospital, the Board observes that multiple requests for his treatment records from the hospital revealed that no records belonging to him were found.  Nonetheless, as the Veteran does have a documented instance of receiving treatment for a back strain during his active service, the Board will afford the Veteran the full benefit of the doubt and find that he experienced in-service back problems.  Therefore, the second element required to establish service connection has been met.  See Shedden/Caluza, supra.

The Board is left to consider the final element required to establish service connection, a nexus between the Veteran's currently diagnosed back disability and his in-service diagnosed back strain.  Here, the Board observes that the first post-service reference to the Veteran's back, of record, is a September 2004 VA treatment record from the outpatient clinic in Mobile, Alabama, where the Veteran's presented as a new patient at that time.  Examination of his back was within normal limits at that visit.  At a later December 2004 clinical visit, the Veteran reported that he had experienced chronic lower back pain since 1976.  X-rays taken of the Veteran's spine revealed that he had minimal degenerative changes, assessed to be secondary to the normal aging process.  At a March 2005 outpatient clinic visit, examination of the Veteran's back revealed a nontender spine midline.  Again, however, the examination of his back was found to be within normal limits.  

The Board additionally observes that when the RO requested the Veteran's VA treatment records, dated since his separation from active service, a May 2010 response from the Gulf Coast VA Healthcare System indicated that the first volume of his VA treatment records was destroyed during Hurricane Katrina.  While this response reveals the possibility that the Veteran may have sought earlier treatment for his back condition at another VA facility, the Veteran nonetheless indicated in a July 2005 statement that he did not seek VA treatment for his back pain until many years following his separation from active service, close to the time of his retirement from the city police force.  

In his July 2005 and in a June 2011 statement, the Veteran further indicated that following his separation from active service, he attempted to gain employment with a ship building company, but that the company doctor (now deceased) x-rayed his back and determined that he had problems with his lower back that would increase in severity as he aged.  He reported that he then became a member of a local city police force, and subsequently retired as a police officer.  He reported that during the last several years before his retirement, he would have to remove his gun belt at times in order to ease his back pain.  

At his aforementioned January 2011 VA spine examination, the Veteran reported to the examiner that the onset of his back pain was during his active service and that it had continued to increase in severity since its onset.  After diagnosing the Veteran with lumbar spine spondylosis at L3-L4, the VA examiner provided the opinion that it was less likely as not that his current back disability was caused by or related to the back pain noted during the Veteran's service.  The examiner explained that while a back strain or sprain involved the muscles and ligaments (soft tissues) of the spinal region, spondylosis is a degenerative process involving the discs and vertebral bodies, and that one condition is not caused by or related to the other.  

On this record, the Board cannot make a finding that the Veteran's current back disability is related to his active service.  The Board acknowledges the Veteran's lay statements that he believes that his back disability can be attributed to his in-service duties and his noted in-service back strain.  While the Veteran is credible to report having had suffered chronic back pain, as a lay person, he is not competent to provide opinions on a medical diagnosis or a nexus between his currently diagnosed back disability and his in-service duties and noted back strain.  See Layno, 6 Vet. App. at 469, supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999).  

Moreover, the first instance of record revealing a post-service complaint of a back condition was in a December 2004 VA treatment record, more than 28 years following his separation from active service.  While it appears that a portion of the Veteran's VA treatment records have been destroyed and there exists a possibility that he received prior VA treatment for his back disability, the Veteran indicated that he did not seek VA treatment for his back pain until many years following his active service.  No other evidence of record suggests that the Veteran has complained of or sought treatment for any back pain or disability until many years after his separation from active service.  

In sum, the Board finds that the opinion of the January 2011 VA examiner has a far greater probative value than the Veteran's recent statements that he has been suffering from a back disability since service.  The examiner considered the Veteran's statement that his back pain started during service.  Even so, the examiner concluded that that it was less likely as not that his current back disability was caused by or related to the back pain noted during service, reasoning that while a back strain or sprain involved the muscles and ligaments (soft tissues) of the spinal region, spondylosis is a degenerative process involving the discs and vertebral bodies, and that one condition is not caused by or related to the other.  While the Veteran is competent to state that he has had back pain since service, he is not competent to determine the underlying cause of that pain, such as degenerative changes, as this is a medical determination.  Additionally, x-rays taken of the Veteran's spine in 2004 revealed that he had minimal degenerative changes, assessed to be secondary to the normal aging process, as opposed to any in-service event.  Therefore, the Board finds that the Veteran has not established the required nexus between his currently diagnosed back disability and his active service.  See Shedden/Caluza, supra.  

In sum, the Board finds that the evidence of record does not support a finding that the Veteran's currently diagnosed back disability is etiologically related to his active military service.  Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a back disability, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 

not for application.  Therefore, service connection for a back disability must be denied.  


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss, prior to July 12, 2010, is denied.

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss, as of June 12, 2010, is denied.

Entitlement to service connection for a back disability is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


